Citation Nr: 1113023	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected deviation of the nasal septum, as a residual of a nasal fracture.  

2.  Entitlement to service connection for facial scars, claimed as due to an inservice motor vehicle accident (MVA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to December 1946.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for sinusitis.

In a June 2010 decision, the Board denied service connection for sinusitis, to include as secondary to service-connected disability of residuals of a fractured nose with lacerations.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in October 2010.  By order dated in November 2010, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2010 Joint Motion requested that the Board address whether the evidence of record reasonably raised the issues of entitlement to service connection for a deviated septum and facial scars, as secondary to the Veteran's service-connected residuals of a fracture of the nose with lacerations.  

The Board first notes that the March 1990 rating decision that granted service connection for residuals, fracture of nose with lacerations, provided that the Veteran's nose had to be reset during active duty.  The rating decision assigned a non-compensable evaluation under Diagnostic Code 6502, for septum, nasal, deviation.  As such, service connection for deviated nasal septum has already been established, in effect from February 1990.

Statements made during the appeal and in the Joint Motion raise the issue of entitlement to service connection for sinusitis, as secondary to service-connected deviation of the nasal septum, as a residual of a nasal fracture.  This secondary service connection claim is inextricably intertwined with the Veteran's existing service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Although the Veteran was provided a VA nose and sinus examination in October 2009, the corresponding opinion did not address whether the Veteran's sinusitis is proximately due to, or aggravated by, his service-connected deviation of the nasal septum.  The Board finds that such an opinion is necessary for the proper adjudication of the Veteran's claim.  

The Board also observes that the issue of entitlement to service connection for facial scars, claimed as due to an inservice MVA, was not previously adjudicated by the VA, nor developed for appellate consideration.  Nevertheless, in light of the Joint Motion, the Board has listed this issue on the front page of this remand.  However, as this issue has not been adjudicated by the RO or developed for appellate review, it requires a remand.  Adequate development will include compliance with VA's duty to notify and assist the Veteran in substantiating his claim pursuant to The Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran and his representative a VCAA notice letter as to the issue of entitlement to service connection for facial scars, claimed as due to an inservice MVA, consistent with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and Quartuccio, supra.  

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of all facial scars, and any sinusitis, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine as to:

(a.)  Whether it is at least as likely as not (50 percent or more likelihood) that any current sinusitis is proximately due to, the result of, or aggravated by the Veteran's service-connected deviation of the nasal septum?  The examiner is requested to provide a rationale for the opinion expressed.  

(b.)  Whether it is at least as likely as not (50 percent or more likelihood) that any current facial scars are due to a motor vehicle accident in service when the Veteran sustained a nasal fracture?  The examiner is requested to identify each specific scar, if any, found to be related to service, and provide a rationale for the opinion expressed.  

3.  Thereafter, adjudicate the issue of entitlement to service connection for facial scars, claimed as due to an motor vehicle accident in service.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the Veteran provides a timely notice of disagreement as to the determination, and submits a timely substantive appeal following issuance of a statement of the case, the claim should be sent to the Board for appellate review.  

4.  Then, readjudicate the Veteran's claim for service connection for sinusitis, as secondary to service-connected deviation of the nasal septum, as a residual of a nasal fracture.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



